Citation Nr: 1634272	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  13-16 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an earlier effective date than November 20, 2011 for dependent benefits for the Veteran's wife, J.B.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel

INTRODUCTION

The Veteran had active service from February 1973 to June 1973 and June 1984 to August 1984, with additional service in the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of a Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A September 2010 decision originally denied entitlement to dependent benefits for his spouse; the Veteran never filed a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  The Veteran submitted a claim to reopen entitlement to dependent benefits for his spouse on November 30, 2011.  


CONCLUSIONS OF LAW

1.  The September 2010 decision is the most recent final decision on the issue of entitlement to dependent benefits for the Veteran's spouse.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

2.  The criteria for entitlement to an effective date earlier than November 30, 2011 for the addition of the Veteran's spouse, J.B., as dependent have not been met.   38 U.S.C.A. §§ 1115, 5110(f), 5111 (West 2014); 38 C.F.R. §§ 3.31, 3.204, 3.401(b) (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The record contains various lay statements and formal documents regarding the Veteran's marital status.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to his marital history and his assertions regarding the effective date of his dependent benefits.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date

The Veteran is seeking an effective date earlier than November 30, 2011 for the addition of his spouse, J.B., as dependent. 

The effective date for additional compensation for dependents is the latest of the following: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).  

If evidence of the Veteran's marriage is received within one year of the event, the "date of claim" will be the date of that event; otherwise, the "date of claim" will be the date VA received notice of the dependent's existence.  See 38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b)(1).  

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j). 

A September 2010 decision originally denied entitlement to benefits for the Veteran's spouse.  The Veteran did not file a notice of disagreement regarding the September 2010 decision.  Therefore, that decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2006).; currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).  The Veteran also did not submit any information or evidence within one year of the September 2010 decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

The Veteran submitted a new claim in the form of a death certificate for his previous wife and a statement from his representative on November 30, 2011.  Therefore, that is the date of the Veteran's new claim for dependent benefits.     

The Veteran married J.B. in July 2007.  The date of the Veteran's most recent claim is November 2011, more than a year after the date of the event.  As such, the one-year time period has lapsed.  Thus, the special provisions of 38 C.F.R. § 3.401(b)(1) do not apply.  Therefore, the date of claim became the effective date for the Veteran's dependent benefits.  As such, an award earlier than November 30, 2011 for dependent spouse is prohibited.  

The Board acknowledges the Veteran's assertions noting he should have received dependent benefits for a spouse throughout the entire period he has been receiving Veteran's benefits.  The Board notes, however, that the Veteran's disagreement with the effective date of spousal dependent benefits was in response to the June 2012 decision, which addressed only his dependent spouse J.B. and does not address any previous period of time.  Therefore, the Board cannot address any assertion related to his previous wife, L.B. 

Finally, increases to the amount of monetary benefits paid will be made on the first day of the calendar month following the month in which the award or increased award became effective, but not before.  See 38 U.S.C.A. § 5111(a).  Since the Veteran's claim was received on November 30, 2011, the increase reflecting the addition of a dependent spouse and stepson properly took effect on December 1, 2011.   Therefore, an earlier effective date for the addition of the Veteran's spouse, J.B., as a dependent is not warranted.





ORDER

Entitlement to an earlier effective date than November 30, 2011 for dependent benefits for the Veteran's wife, J.B., is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


